Name: Commission Regulation (EEC) No 2850/91 of 27 September 1991 laying down certain, additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards certain fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 28 . 9 . 91No L 272/64 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2850/91 of 27 September 1991 laying down certain, additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards certain fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, lettuce, broad-leaf endives, carrots, artichockes, table grapes, and melons are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 1951 /91 (*) lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 29 September 1991 for the above products ; whereas in view of expected exports from Spain to the rest of the Commu ­ nity, with the exception of Portugal, and of the Commu ­ nity market situation, a period I should be fixed for the products in question excepting tomatoes ; whereas, on the basis of the abovementioned criteria a period II should be determined for tomatoes from 7 October until 10 November ; whereas indicative ceilings should be deter ­ mined pursuant to Article 3 of Regulation (EEC) No 3210/89 for short periods given the sensitivity of this product ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ ments during the application of a period II or III and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communication on the statistical monitoring of trade at more frequent intervals ; HAS ADOPTED THIS REGULATION : Article 1 1 . For cabbage lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons covered by the CN codes listed in the Annex hereto the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in that Annex. 2. For tomatoes covered by CN codes 0702 00 10 and 0702 00 90 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Article 2 1 . For consignments from Spain to the rest of the Community market, with the exception of Portugal, of the products referred to in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the prece ­ ding week. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil '. Article 3 This Regulation shall enter into force on 30 September 1991 . 0 OJ No L 312, 27. 10. 1989, p. 6. 0 OJ No L 86, 31 . 3. 1989, p. 35. 0 OJ No L 379, 28. 12. 1989, p. 20 . (4) OJ No L 27, 31 . 1 . 1990, p. 14. 0 OJ No L 175, 4. 7. 1991 , p. 19. 28 . 9 . 91 Official Journal of the European Communities No L 272/65 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 30 September to 10 November 1991 Description of product CN code Period Cabbage lettuce 0705 11 10 I Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Table grapes 0806 10 15 I and 0806 10 19 I Melons 0807 10 90 I Description of product CN code Indicative ceiling (tonnes) Period Tomatoes 0702 00 10 and 0702 00 90 30 . 9  6. 10 . 1991 :  7  13 . 10. 1991 : 9 200 14  20.10.1991:11 500 21  27.10.1991 : 12100 28. 10  3. 11 . 1991 : 12 400 I II II 4  10.11.1991:14 000 II